                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

ROBERT ALLEN ANDREWS, JR.,                  )
               Plaintiff,                   )
                                            )              JUDGMENT
               v.                           )
                                            )              Case No. 7:17-CV-103-KS
ANDREW SAUL,                                )
Commissioner of Social Security,            )
                    Defendant.              )


Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
plaintiff’s motion for attorney fees.

        IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s counsel be awarded
fees under 42 U.S.C. §406(b) in the amount of $18,990.38. Plaintiff’s counsel will refund to
Plaintiff the smaller amount between this amount and any fee amount that previously was
received under the EAJA.

This judgment filed and entered on October 25, 2019, with electronic service upon:

Michael Gillespie
James Gillespie, Jr.
Counsel for Plaintiff

Cassia Parson
Peter Heinlein
Counsel for Defendant


                                                           PETER A. MOORE, JR.
                                                           CLERK, U.S. DISTRICT COURT

October 25, 2019                                           /s/ Shelia D. Foell
                                                           (By): Shelia D. Foell, Deputy Clerk
